 In the Matterof J. W.ALSDORF AND A. N. PRITZKER,GENERAL PART-NERS OF LIMITED PARTNERSHIP,DOING BUSINESS AS FRESII'ND-AIRSCOMPANY, EMPLOYERSandUNITED ELECTRICAL,RADIO & MACHINEWORKERSOF AMERICA,C. I. 0., PETITIONERSCase No. 13-R-3762.-Decided January 22, 1947Mr. Stanford Clinton,of Chicago, Ill., for the Employer.Mr. Leo Turner,of Chicago, Ill., for the Petitioner.Mr. Ralph Winkler,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board onJuly 31, 1946,conducted a prehearing election among employees of theEmployers in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Petitioner for the purposes ofcollective bargaining.At the close of the election,a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 41 eligiblevoters, of whom 16 voted for the Petitioner,16 against the Petitioner,and 3under challenge.Thereafter,a hearing was held at Chicago,Illinois, on August 22,23, and 26, 1946,before Erwin A. Peterson,hearing officer.Thehearing officers rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The Employers'request for oral agu-ment isdeniedinasmuch as the record,in our opinion,adequatelypresents the issues and position of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.TILE BUSINESS OF TIIE EMPLOYERSJ.W.Alsdorf and A. N. Pritzker, general partners of limited part-nership, doing business as Fresh'nd-Aire Company, operate a plant inChicago, Illinois, where they are engaged in the manufacture of elec-trical air circulators.The Employers annually purchase outside the72 N. L.R. B., No. 45.236 FRESH'ND-AIRE COMPANY237State of Illinois raw materials having a value in excess of $100,000;they annually ship outside the State finished products valued in excessof $250,000.The Employers admit and we find that they are engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers until thePetitioner has been certifiedby theBoard in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all the Employefs' production and mainte-nance employees, excluding office and clerical employees and all super-visory employees constitute an appropriate unit.Two voters, Frank Ingers and William Cada, were challenged bythe Petitioner on the grpund that they are supervisory employees.Ingers in effect occupies the position of assistant superintendent.Atthe hearing, the Employers conceded that Ingers is a supervisory em-ployee within the Board's definition and, accordingly, we shall excludehint from the unit.Cada is one of four strawbosses or working foremen employed bythe Employers.Three of these strawbosses work entirely on the dayshift.Cada, however, divides his time between the clay shift and thenight shift.Asa day shift employee for 4 hours each day, he performsregular production work.As a night shift employee for 4 hourseach night, he is in charge of approximately nine employees.Heassigns work to these subordinates, directs then in their work, andtrains new employees.But he spends the greater part of his entiretime on the night shift in ordinary production work.Wheneverdifficulties arise on the night shift Cada telephones to the superintend-ent for advice.The Petitioner concedes that the strawbosses whowork entirely on the day shift are not supervisory employees. Iturges that Cada's position is different because he is in complete chargeof the night shift.However, both Cada and the superintendenttestified without contradiction that the former, like the other straw- 238DECISIONSOF NATIONALLABOR RELATIONS BOARDbosses, has no power to change or effectively to recommend a changein the status of his night shift subordinates.'Accordingly, we findthat Cada is not a supervisory employee within the Board's definition.We shall include him in the unit.We find that all the Employer's production and maintenance em-ployees excluding office and clerical employees, the superintendentand assistant superintendent, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESBenjamin Mound's ballot was challenged by the Employers on theground that he was not an employee of the Employers on the day ofthe election and, therefore,not eligible to vote.Mound was hiredby the Employers on June 12,1946.He had contracted malaria whilein the Army and a recurrence of the illness caused him to lose 3 days'work in the latter part of that month.Upon his return,he workeduntil July 5 when lie suffered another attack.He never thereafterworked forthe Employers.However, on July 12, he called at theplant to pick up his salary check for thepreceding week.In a con-versation with the superintendent,Mound explained his illness andthe superintendentsuggestedthat Mound return to work on July 15if he felt well enoughto doso.Mounddid not-again communicatewith the Employers until July 31, the morning of the election.Onthat day he reported to the superintendent who informed Moundthat because of a shortage of, material there was no work for him.The superintendent did, however,suggest that Mound report backon the following Monday,August5.Mound reported back onAugust 5 but the superintendent informed him that there was nowork for him.Mound thereafter found a job elsewhere and is nolonger interested in returning to work for the Eunployers.The pay-roll period endingJuly10, 1946, was the eligibility dateof the prehearing election held on July 31, 1946,with the electionrules providing,inter aiiia,that employees who were illduring saidpay-roll period would be permitted to vote and that employees whoseemployment had been severed since that pay-roll date would not beeligible to vote.The evidence shows that Mound's name did in fact1Cada once discovered an employee stealing company propertyThe employee had pre-viously submitted his resignation to the Employers and Cada requested that he quit hisemployment immediately-a day earlier than was contemplated-in order to save the em-plovee the embarrassment of having Cada report the matter to his own supervisor.We donot consider this incident as establishing Cada's authority to discharge employees FRESH'ND-AIRE COMPANY239appear upon the aforestated pay-roll list and that while he wasabsent from work after said period his absence was occasioned byillness rather than by separation from employment.Under thesecircumstances we find that Mound was in the Employers' employ onJuly 31, 1946, and was, therefore, eligible to vote in the election ofthat date.'Inasmuch as we have found that William Cada is included in theappropriate unit and Benjamin Mound was an employee of theEmployers on the day of the election, we find that both these em-ployees were eligible to vote in the election.Accordingly, the chal-lenges to their ballots are hereby overruled.We have found thatFrank Ingers is a supervisory employee.Accordingly, we herebysustain the challenge to his ballot. Inasmuch as the ballots of Cadaand Mound may affect the results of the election, we shall direct thatthe Regional Director open and count the challenged ballots of thesetwo voters.'DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of - collective bargaining with J.W. Alsdorf and A. N.Pritzker, general partners of limited partnership, doing business asFresh'nd-Aire Company, Chicago, Illinois, the Regional Director forthe Thirteenth Region shall, within ten (10) days from the date ofthis Direction, open and count the challenged ballots of William Cadaand Benjamin Mound and shall prepare and cause to be served uponthe parties a Supplemental Tally of Ballots including therein thecount of said challenged ballots.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction.2Matter ofRepublic Steel Corporation,64 N L R B. 387, 391.731242-47-vol 72-17